Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6 and 16 (and dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined state” in claims 1, 2, 4, 5, and 12 and “predetermined clearance” in claim 6, are relative terms which renders the claims indefinite. The terms “predetermined state” and “predetermined clearance” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, it was presumed wherein the “predetermined state” of claims 1, 2, 4, 5 and 15, refers to a “full separation” state.  For purposes of examination, “predetermined” was omitted from claim 6.  The dependent claims inherit the rejection from their respective parent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (JP 2013-003452A – Translation).
In regard to claims 1 and 12, Sugita discloses an image pickup apparatus comprising: a lens apparatus; and an image pickup element (section 0012], Figure 1), wherein the lens apparatus includes: a first lens holding member held by a first cam follower that is movable in an optical axis direction (section [0027], Figure 2, “13”); a second lens holding member held by a second cam follower that is movable in the optical axis direction (section [0028], Figure 2, “15”); an urging member disposed between the first lens holding member and the second lens holding member [sections [0020-0022] & [0031], Figures 2 & 5, “50c”); a first guide member configured to contact the first lens holding member and to guide the urging member (section [0021], Figures 3-5, “13a, 50a, 50c”); and a second guide member integrated with the second lens holding member and configured to guide the urging member (section [0021], Figures 3-5, “15a, 50a, 50c”), wherein the first guide member includes: a first receiver (Figure 5, “50a”) configured to receive the urging member (Figure 5, “50c”); and a first guide protrusion extending in the optical axis direction from the first receiver toward the second lens holding member (Figures 3-5, “50a,” re: “50a” protruding from surface “13a” toward “15”), wherein the second guide member includes: a second receiver (Figure 5, “50b”) configured to receive the urging member (Figure 5, “50c”); and a second guide protrusion extending in the optical axis direction from the second receiver toward the first lens holding member (Figures 3-5, “50a,” re: “50b” protruding from surface “15a” toward “13”), wherein the first guide protrusion and the second guide protrusion have areas that overlap each other in the optical axis direction in a use state (Figure 5, “50a, 50b”), and wherein in a state where the first lens holding member and the second lens holding member are closer to each other than they are in a predetermined state (Figure 5(c)), at least part of the first guide protrusion and the second guide protrusion protrudes from the first receiver or the second receiver (Figures 4 & 5(c), “50a, 50b,” re: cylinders protrude from receiving ends at “13a” and “15a”).
Regarding claim 4, Sugita discloses wherein the second guide protrusion (Figure 5, “50b”) is longer than the first guide protrusion (Figure 5, “50a”), and wherein in the state where the first lens holding member and the second lens holding member are closer to each other than they are in the fully separated state, the second guide protrusion protrudes from the first receiver toward the first lens holding member (Figures 4 & 5(c), re: “50b” extending from “15a” toward “13”).
Regarding claim 11, Sugita discloses wherein a relative position between the first lens holding member and the second lens holding member varies according to a zoom position, and wherein the use state is a state where the zoom position is located between a wide-angle end and a telephoto end (sections [0023], Figures 3 & 4).
Allowable Subject Matter
Claims 2, 3, and 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, taking into account the presumptions made in the examination of the claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 2 and 3: a lens apparatus as claimed, specifically wherein the first guide protrusion is longer than the second guide protrusion, and wherein in the state where the first lens holding member and the second lens holding member are closer to each other than they are in the full separation state, the first guide protrusion protrudes from the second receiver toward the second lens holding member.
The prior art fails to teach a combination of all the claimed features as presented in claim 5: a lens apparatus as claimed, specifically wherein in the state where the first lens holding member and the second lens holding member are closer to each other than they are in the fully separated state, or when the urging member is compressed, part of the first guide protrusion has an area overlapping the second cam follower in the optical axis direction.
The prior art fails to teach a combination of all the claimed features as presented in claim 6: a lens apparatus as claimed, specifically wherein when the urging member is compressed until the first guide member contacts a tip of the second guide protrusion, there is a predetermined clearance between a tip of the first guide protrusion and the second lens holding member.
The prior art fails to teach a combination of all the claimed features as presented in claims 7-9: a lens apparatus as claimed, specifically comprising a guide shaft configured to perforate through a first perforation hole in the first guide protrusion and a second perforation hole formed in the second guide protrusion.
The prior art fails to teach a combination of all the claimed features as presented in claim 10: a lens apparatus as claimed, specifically wherein the first guide protrusion and the second guide protrusion have a plurality of protrusion portions that are engaged with each other and alternate around an axis of the urging member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 31, 2022